Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/0222 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402) in view of  Buttner et al. (US PG Pub 2015/0372546).
	As to independent claim 1, Reyal et al. teaches an electric motor with at least one of a stator and[[/or]] rotor (see claim 5) containing at least one layer of a composite material (6), the composite material (6) comprising at least one electrical steel strip layer (1) as carrier and at least one polymer layer (3) as shown in figure 1.
However Reyal et al. teaches the claimed limitation as discussed above except an automotive electric drive motor, wherein at least one of a skewed stator and rotor, where the at least one of a skew stator and rotor comprises a plurality of lamellae with skew continuously.
Buttner et al. teaches an automotive electric drive motor (M, see figure 8) at least one of a skewed stator and rotor (10), where the at least one of a skew stator and rotor (10) comprises a plurality of lamellae (18, 18’), with skew continuously as shown in figures 6, 7 for the advantageous benefit of providing a drive motor for an electrically driven motor vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al. by using an automotive electric drive motor, wherein at least one of a skewed stator and rotor, where the at least one of a skew stator and rotor comprises a plurality of lamellae with skew continuously, as taught by Buttner et al., to provide a drive motor for an electrically driven motor vehicle.
As to independent claim 10, Reyal et al. teaches method of reducing the acoustic emission of an electric motor, comprising providing an electric motor having at least one of a stator and[[/or]] and a rotor (see claim 5) wherein the at least one of the stator and the rotor (see claim 5) contains at least one layer of a composite material (6) , the composite material (6) comprising at least one electrical steel strip layer (1) as carrier and at least one polymer layer (3) as shown in figure 1.  
However Reyal et al. teaches the claimed limitation as discussed above except a skewed electric drive motor having at least one of a stator and rotor, and the at least one of a skewed stator and rotor comprises a plurality of lamellae which skew continuously and generate at least one of a skew of a stator pole shoe and a skew of a rotor surface.
Buttner et al. teaches a skewed electric drive motor (M, see figure 8) having at least one of a stator and rotor (10), and the at least one of a skewed stator and rotor (10) comprises a plurality of lamellae (18, 18’) which skew continuously and generate at least one of a skew of a stator pole shoe and a skew of a rotor surface as shown in figures 6, 7 for the advantageous benefit of providing a drive motor for an electrically driven motor vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al. by using a skewed electric drive motor having at least one of a stator and rotor, and the at least one of a skewed stator and rotor comprises a plurality of lamellae which skew continuously and generate at least one of a skew of a stator pole shoe and a skew of a rotor surface, as taught by Buttner et al., to provide a drive motor for an electrically driven motor vehicle.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402) and Buttner et al. (US PG Pub 2015/0372546) as applied in claim 1 above and further in view of Tanigawa (JP2008213410).
As to claim 2/1, Reyal et al. in view of Buttner et al. teaches the claimed limitation as discussed above except in that the composite material includes a further electrical steel strip layer as cover sheet.
However Tanigawa teaches the composite material includes a further electrical steel strip layer (2) as cover sheet as shown in figure 1, for the advantageous benefit of improving a difficult workability of amorphous and nanocrystal metal thin strips, and is easy to carry out a punching process and excellent in handling ability, and a manufacturing method of a laminate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al. and Buttner et al. by using composite material includes a further electrical steel strip layer as cover sheet, as taught by Tanigawa, to improve a difficult workability of amorphous and nanocrystal metal thin strips, and is easy to carry out a punching process and excellent in handling ability, and a manufacturing method of a laminate.
Claim(s) 11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402) and Buttner et al. (US PG Pub 2015/0372546) as applied in claim 1 above and further in view of Landin et al. (6,191,650).
As to claims 11/1, 17/1, Reyal et al. teaches composite material (6) comprising at least one electrical steel strip layer (1) as carrier and at least one polymer layer as shown in figure 1, but Reyal in view of Buttner et al. teaches the claimed limitation as discussed above except in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz.
However Landin et al. teaches in that the material (polymer layer) has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50), so it not difficult make the composite material as teaching of Regal et al. using the polymer material of Landin et al. and make the composite material, for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al. and Buttner et al. by using the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 18/1, 19/1, 20/1, Reyal et al. and Buttner et al. in view of Landin et al. teaches the claimed limitation as discussed above except in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2. 
Landi et al. teaches the polymer material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23),  so it not difficult make the composite material as teaching of Regal et al. using the polymer material of Landin et al. and make the composite material, for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al. and Buttner et al. in view of Landin et al. by using the polymer material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claim 21/1 Reyal et al. and Buttner et al. in view of Landin et al. teaches the claimed limitation as discussed above except in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control.
However Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result), for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al. and Buttner et al. in view of Landin et al. by using in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402), Buttner et al. (US PG Pub 2015/0372546) and Tanigawa (JP2008213410) as applied in claim 2 above, and further in view of Lombard (CA2635639).
As to claim 3/2, Reyal in view of Buttner et al. in view of Tanigawa teaches in that the polymer layer contains a shear deformation- absorbing polymer or consists thereof.
Lombard teaches a polymer layer (32) contains a shear deformation- absorbing polymer or consists thereof (Paragraph [0005]), for the advantageous benefit of providing energy dissipation in the expected configuration corresponding to determined temperature, frequency ranges and attenuate the dynamic responses of a structure under synchronous or asynchronous stress.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal in view of Buttner et al. in view of Tanigawa by using the polymer layer contains a shear deformation- absorbing polymer or consists thereof, as taught by Lombard, to provide energy dissipation in the expected configuration corresponding to determined temperature, frequency ranges and attenuate the dynamic responses of a structure under synchronous or asynchronous stress.
As to claim 4/3, Reyal et al. teaches in that the polymer layer has a layer thickness in the range of 3-20 µm (see claim 14).  
Claim(s) 5-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402), Buttner et al. (US PG Pub 2015/0372546), Tanigawa (JP2008213410) and Lombard (CA2635639) as applied in claim 4 above, and further in view of Landin et al. (6,191,650).
As to claim 5/4, Reyal et al., Buttner et al. and Tanigawa in view of Lombard teaches the claimed limitation as discussed above except in that the electrical steel strip layer (4,7,8) has a layer thickness in the range of 50-1500 µm.
Landin et al. teaches in that the electrical steel strip layer (4,7,8) has a layer thickness in the range of 50-1500 µm (see column 25-33), for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al. and Tanigawa in view of Lombard by using in that the electrical steel strip layer (4,7,8) has a layer thickness in the range of 50-1500 µm, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 6/5, Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. teaches the claimed limitation as discussed above except in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz.
However Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50), for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. by using in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 7/6, Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. teaches the claimed limitation as discussed above except in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2.
Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23), for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. by using in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 8/7, Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. teaches the claimed limitation as discussed above except in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control.
Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result), for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. by using in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 12/5, Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. teaches the claimed limitation as discussed above except in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz.
Landin et al. teaches in that the (polymer material) has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50), so it not difficult make the composite material as teaching of Regal et al. using the polymer material of Landin et al. and make the composite material, for the advantageous benefit of improve vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. by using in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 13/12, 14/12, Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. teaches the claimed limitation as discussed above except in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2.
Landin et al. teaches in that the polymer material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23) , for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. by using in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
As to claims 15/14, 16/13, Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. teaches the claimed limitation as discussed above except in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control.
Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result), for the advantageous benefit of improving vibration damping performance and the internally damped cores from which they are made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal et al., Buttner et al., Tanigawa and Lombard in view of Landin et al. by using in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control, as taught by Landin et al., to improve vibration damping performance and the internally damped cores from which they are made.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402) and Buttner et al. (US PG Pub 2015/0372546) as applied in claim 1 above and further in view of Maeda (WO2018062409).
As to claim 22/1, Reyal in view of Buttner et al. teaches the claimed limitation as discussed above except has an iron fill in the range of 96-99%.
Maeda teaches an iron fill in the range of 96-99%, (see paragraph [0014]), for the advantageous benefit of providing excellent magnetic permeability, and reduced core loss.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal in view of Buttner et al. by using an iron fill in the range of 96-99%, as taught by Maeda, to provide excellent magnetic permeability, and reduced core loss.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyal et al. (7,075,402) and Buttner et al. (US PG Pub 2015/0372546) as applied in claim 1 above and further in view of Furue (JP2016181981)
As to claim 23/1, Reyal in view of Buttner et al. teaches the claimed limitation as discussed above except in that the polymer is a copolymer composed of a copolymerized mixture of at least one alkyl acrylate ester monomer unit and/or alkyl methacrylate ester monomer unit, each of which has an alkyl group having 1 to 12 carbon atoms, a glycidyl monomer unit, an unsaturated carboxylic acid monomer unit and a crosslinker
Furue teaches characterized in that the polymer is a copolymer composed of a copolymerized mixture of at least one alkyl acrylate ester monomer unit and/or alkyl methacrylate ester monomer unit, each of which has an alkyl group having 1 to 12 carbon atoms, a glycidyl monomer unit, an unsaturated carboxylic acid monomer unit and a crosslinker (see paragraph [0036-0037]), for the advantageous benefit of improving productivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Reyal in view of Buttner et al. by using in that the polymer is a copolymer composed of a copolymerized mixture of at least one alkyl acrylate ester monomer unit and/or alkyl methacrylate ester monomer unit, each of which has an alkyl group having 1 to 12 carbon atoms, a glycidyl monomer unit, an unsaturated carboxylic acid monomer unit and a crosslinker, as taught by Furue, to improve productivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	November 28, 2022